DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
	In the amendment filed on 12/15/2020, claims 1, 5, 8-10, 12-15, and 19 have been amended. Claims 4, 11, and 18 have been cancelled. Claims 21-23 have been added. The currently pending claims considered below are claims 1-3, 5-10, 12-17, and 19-23.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Adam C. Stone (Reg. # 60,531) on 1/20/2021.

AMENDMENTS TO THE CLAIMS
Pease amend the following claims:
	In claim 1 line 19, DELETE INSERT the



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Haggie et al. (US Publication 2018/0089290 A1) and Colossi et al. (US Publication 2004/0139061 A1) teach analogous art to the instant application, that of an online analytical processing system. Haggie more specifically teaches a method of storing and analyzing metric information through a query system. Colossi more specifically teaches generating an SQL statement query based on a set of measures and metadata objects. However, after consideration of the claim amendments and response (pages 2-11) filed on 12/15/2020 and the telephone interviews held on 12/8/2020 and 1/20/2021, the applicant’s representative specifically pointed out how the claim amendments overcome the prior art of record, particularly the prior art of Haggie in view of Colossi teaching a method of storing and analyzing metric information by generating a single SQL statement when responding to metric queries with associated metadata, but does not explicitly indicate transforming a metric-centric query language statement expressly specifying a particular target dimension with associated metadata to a particular structured query language statement comprising a group by clause referencing 
The feature of transforming a query is disclosed in claim 1, that recites “based at least on the metadata for the target metric including the association between the particular target dimension and the particular column of the particular underlying structured database table, transforming the particular metric-centric query language statement to a particular structured query language statement that does expressly reference the particular underlying structured database table; wherein the particular structured query language statement comprises a group by clause that references the particular column of the particular underlying structured database table;”, and similarly in claims 8 and 15. Consequently, independent claims 1, 8, and 15 and dependent claims 2-3, 5-7, 9-10, 12-14, 16-17, 19-23 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang (US Publication 2020/0210524 A1)
Kulkami (US Publication 2019/0370369 A1)
Elder (US Patent 9,652,451 B2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204.  The examiner can normally be reached on Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DANGELINO N GORTAYO/           Primary Examiner, Art Unit 2168